COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-14-00490-CR


GLENN MITCHELL NEAL                                                 APPELLANT

                                        V.

THE STATE OF TEXAS                                                        STATE


                                     ----------

          FROM THE 372ND DISTRICT COURT OF TARRANT COUNTY
                      TRIAL COURT NO. 1306779W

                                     ----------

                        MEMORANDUM OPINION1

                                     ----------

      Appellant Glenn Mitchell Neal attempts to appeal from the trial court’s

November 10, 2014 judgment adjudicating him guilty of aggravated assault with

a deadly weapon and sentencing him to five years’ confinement in the

Institutional Division of the Texas Department of Criminal Justice pursuant to his

open plea of true to the allegations contained in paragraphs two and three of the


      1
       See Tex. R. App. P. 47.4.
State’s amended motion to adjudicate guilt.         Also on November 10, 2014,

Appellant signed a waiver of his right to appeal in which he acknowledged that he

had been fully informed by the trial court and his attorney that he had the legal

right to appeal and, with a full understanding of that right, waived his right to

appeal. Appellant filed a pro se notice of appeal on November 24, 2014.

       The trial court’s certification states that “the defendant has waived the right

of appeal.” See Tex. R. App. P. 25.2(a)(2). On December 8, 2014, we notified

appellant and his appointed counsel by letter about the statement in the trial

court’s certification and informed them that unless Appellant or any party desiring

to continue the appeal filed with the court, on or before December 18, 2014, a

response showing grounds for continuing the appeal, the appeal could be

dismissed.    See Tex. R. App. P. 25.2(d), 44.3.         We have not received a

response. Accordingly, we dismiss the appeal. See Tex. R. App. P. 25.2(d),

43.2(f).

                                                     PER CURIAM

PANEL: GARDNER, WALKER, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: February 5, 2015




                                          2